Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Interview Summary
	On 11/15/2021, Mr. Lee Applicant's Representative [hereinafter "AR"] emailed Examiner [hereinafter "E"] Sayadian proposed, draft claims 1 and 5 as agenda for the interview.
	At about 2 PM, ET, AR called E and E, having reviewed the proposed claims, noted, as initial matter, that: 
A. The proposed, draft claims show the amendments in red ink, which help visually, quickly noting the amendments; and 
B. Electronically, formally submitting such red inked amended claims, however, would be a non-Response Reply since the Responsive would not be in high contrast, dark ink allowing OCR. 
	E also noted that the below described, substantive issues:
1. With respect to proposed, draft claim 1, E noted that "the "sensing circuits" appear to lack support in the specification.
Absent explicit support in the specification for "… circuits …," E explained that amending the claims to recite "circuits" instead of units would raise 37 CFR 1.75(d)(1) issues. E therefore suggest that structural features be recited instead of an attempt to avoid 112(f) issues by reciting "circuits" instead of "units."

3. With respect to proposed, draft claim 1, E noted that "the first electrode of the second mirroring transistor" appears to lack antecedent basis.
4. With respect to proposed, draft claim 1, E noted that reciting, but not requiring, a "shard node …" and requiring a "first mirroring transistor" and "a second mirroring transistor" and reciting the two being connected to the "shared node" raises the question of whether the "shared node" is a required feature or just recited as a contextual feature. 
5. With respect to proposed, draft claim 1, E noted that "wherein the current transmitting circuit mirrors the pixel current and causes a mirroring current to be output from the inverting input terminal of the integrating amplifier" raises the question of what is the scope of the verb "mirrors" and the noun "a mirroring current." AR explained that FIG. 6 shows the mirroring current to be "K" multiplying the current Ipix, wherein K = M2/M1. E explained that K does NOT make sense because M2/M1 does NOT make sense since M2 and M1 are described in the specification as being the second and firs transistors, and the division of the first transistor by the second transistor does NOT make mathematical sense. E did not further elaborate on the meaning of K by any description supported by the specification as originally filed. 
6. With respect to proposed, draft claim 1, E noted that "causes the mirroring current to sink to the ground voltage source" raises the question of what is the scope of a current that sinks to a ground voltage source. 

8. E noted that the prior art rejection appeared anticipatory and asked whether the applied prior art would be maintained if proposed, draft claim 1 is presented. In response, E noted that proposed, draft claim 1 is problematic and explained that the rejection on record is obviousness, not anticipatory, and further explained that the applied prior art might still be used for what it teaches. 
9. Agreement on substantive issues was NOT reached.

/HRAYR A SAYADIAN/
Primary Examiner, AU 2814